INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of _         __, 2011, by
and between Kraton Performance Polymers, Inc., a Delaware corporation (the
“Company”), and _____________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, it is essential that the Company retain and attract as directors,
officers and key employees the most capable persons available;
 
WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on directors and officers
liability insurance have made it increasingly difficult for the Company to
attract and retain such persons;
 
WHEREAS, Indemnitee is (or is being elected as) a director, officer and/or key
employee of the Company and in that capacity is (or will be) performing a
valuable service for the Company;
 
WHEREAS, Indemnitee does not regard the current protection in place as adequate
under the present circumstances, and may not be willing to serve as an key
employee, officer or director (as applicable) without additional protection, and
the Company desires Indemnitee to serve in such capacity; and
 
WHEREAS, the Company's Certificate of Incorporation (the “Charter”) and Bylaws
(the “Bylaws”) contain provisions that require the Company to indemnify its
directors and officers from and against liabilities and expenses they incur in
their capacities as such, and the Bylaws and Section 145 of the General
Corporation Law of the State of Delaware (“DGCL”) provide that they are not
exclusive of any other rights to indemnification and advancement of expenses.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
AGREEMENT
 
1.           Indemnification.
 
(a)           Third Party Actions.  The Company (for itself and its direct and
indirect subsidiaries, including, without limitation, Kraton Polymers LLC) shall
indemnify, hold harmless and exonerate Indemnitee in accordance with the
provisions of this Section 1(a) if Indemnitee was or is a party or is threatened
to be made a party to, or is otherwise involved in (including as a witness) any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”) (other than
Proceeding by or in the right of the Company), by reason of the fact that
Indemnitee is or was or has agreed to become a director, officer, employee or
agent of the Company, or is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, against expenses
(including attorneys’ fees), judgments, fines, liabilities and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
appeal therefrom if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.  The termination of any
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, in itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful. For all purposes of this Agreement, the term
“the Company” shall, as the context reasonably requires, include Kraton
Performance Polymers, Inc. and all of its direct and indirect subsidiaries,
including, without limitation, Kraton Polymers LLC, and the indemnities and
protections set forth in this Agreement shall also apply to any applicable
action(s) hereunder that the Indemnitee has undertaken or may undertake on
behalf of any such direct or indirect subsidiary of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Actions by or in the Right of the Company.  The Company shall
indemnify, hold harmless and exonerate Indemnitee in accordance with the
provisions of this Section 1(b) if Indemnitee was or is a party or is threatened
to be made a party to, or is otherwise involved in (including as a witness) any
Proceeding by or in the right of the Company to procure a judgment in its favor,
by reason of the fact that Indemnitee is or was or has agreed to become a
director, officer, employee or agent of the Company, or is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action alleged to have been taken or omitted in
such capacity, against expenses (including attorneys’ fees), judgments, fines,
liabilities and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with such Proceeding or any appeal therefrom if Indemnitee acted in
good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; except that, (1) such
indemnification shall be limited to expenses (including attorney’s fees)
actually and reasonably incurred by Indemnitee in the defense or settlement of
such Proceeding and any appeal therefrom, and (2) no indemnification shall be
made in respect of any claim, issue or matter as to which such Indemnitee shall
have been adjudged to be liable to the Company unless and only to the extent
that the Delaware Court of Chancery or the court in which such Proceeding was
brought shall determine on application that, despite the adjudication of
liability but in view of all the circumstances of the case, such Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which the Delaware
Court of Chancery or such other court shall deem proper.
 
(c)           Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Subsections (a) and (b) of this Section 1 or in defense of any claim,
issue or matter therein (including any Proceeding by the Company to recover
advanced expenses), Indemnitee shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by such Indemnitee in
connection therewith to the fullest extent permitted by Delaware law.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Determination of Conduct.  Any indemnification of Indemnitee under
Subsections (a) and (b) of this Section 1 (unless ordered by a court) shall be
made by the Company upon a determination that the indemnification of Indemnitee
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct set forth in Subsections (a) and (b) of this
Section 1.  Such determination shall be made (1) by a majority vote of the
directors of the Company who are not parties to such Proceeding (“Disinterested
Directors”), even though less than a quorum, or (2) by a committee of such
Disinterested Directors designated by majority vote of such Disinterested
Directors, or (3) if there is no such Disinterested Directors, or if such
Disinterested Directors so direct, by Independent Counsel in a written opinion,
or (4) by the stockholders.  Notwithstanding the foregoing, Indemnitee shall be
entitled to contest any determination as to Indemnitee’s standard of conduct set
forth in Subsections (a) and (b) of this Section 1 by petitioning the Delaware
Court of Chancery.
 
For purposes of this Agreement, “Independent Counsel” shall mean a law firm or a
member of a law firm with significant experience in matters of corporation law
and neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
(e)           Selection of Independent Counsel.  If the determination that the
indemnification of Indemnitee is proper is to be made by Independent Counsel
pursuant to Subsection (d) of this Section 1, Independent Counsel shall be
selected jointly by Indemnitee and the Company.  In the event Indemnitee and the
Company cannot agree on the selection of Independent Counsel, either party may
petition the Delaware Court of Chancery to resolve the issue or to make its own
provisions for the selection of Independent Counsel.  The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred in
connection with acting pursuant to Section 1(d) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Subsection (e), regardless of the manner in which Independent Counsel was
selected or appointed.
 
2.           Expenses; Indemnification Procedure.
 
(a)           Advancement of Expenses.  Expenses (including attorney’s fees)
incurred by Indemnitee in defending any Proceeding, if Indemnitee reasonably
believes that he is entitled to indemnification pursuant to Subsection (a) or
(b) of Section 1 hereof, shall be paid by the Company in advance of the final
disposition of such Proceeding; provided that such advancement of expenses
(including attorney’s fees) incurred by Indemnitee shall only be made upon
receipt of an undertaking by or on behalf of Indemnitee to repay such amount if
it shall ultimately be determined by a final non-appealable judicial decision
that such person is not entitled to be indemnified by the Company as provided in
this Agreement (the “Undertaking”).  Such advancement of expenses (including
attorney’s fees) shall be unsecured and interest free.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Notice and Cooperation by Indemnitee.  Indemnitee shall give the
Company a notice in writing as soon as practicable of any Proceeding involving
Indemnitee as a party or a participant (as a witness or otherwise) for which
indemnification will or could be sought under this Agreement.  Any request for
indemnification or advancement of expenses (including attorney’s fees) by
Indemnitee shall be made in writing to the Company.  Such written request(s) may
be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion.  In addition, Indemnitee shall
cooperate with, and provide such information to, the Company as it may
reasonably require and as shall be within Indemnitee’s power.  Upon making a
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proving that
Indemnitee is not entitled to be indemnified.  The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement, or otherwise.
 
(c)           Procedure.  Any indemnification and advancement of expenses
determined proper in accordance with Sections 1 or 2 hereof shall be made
promptly, and in any event no later than thirty (30) days, upon the receipt of
written request of Indemnitee.  If a determination by the Company that
Indemnitee is entitled to indemnification pursuant to Section 1(d) is required,
and the Company fails to respond within thirty (30) days to a written request
for indemnity, the Company shall be deemed to have approved such request.  If
the Company denies a written request for indemnity or advancement of expenses,
in whole or in part, or if payment in full pursuant to such written request is
not made within thirty (30) days, Indemnitee may, but need not, at any time
thereafter bring an action against the Company to recover the unpaid amount of
the claim and, subject to Section 12 hereof, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys’ fees) in connection with such
action.  It shall be a defense to any such proceeding (other than an action
brought to enforce a claim for advancement of expenses under Subsection (a) of
this Section 2, where the Undertaking has been received by the Company) that
Indemnitee has not met the applicable standard of conduct set forth in Sections
1(a) and 1(b), but the burden of proving such defense shall be on the
Company.  Neither the failure of the Company, including the Company’s Board of
Directors (the “Board”), Disinterested Directors, Independent Counsel and
stockholders, to have made a determination pursuant to Section 1(d) prior to the
commencement of such action, nor the fact that there has been an actual
determination by the Company, including the Board, Disinterested Directors,
Independent Counsel and stockholders, pursuant to Section 1(d) that Indemnitee
has not met the applicable standard of conduct set forth in Sections 1(a) and
1(b), shall be a defense to the action or create a presumption that Indemnitee
has not met the applicable standard of conduct set forth in Sections 1(a) and
1(b).  For purposes of any determination of whether Indemnitee has met the
applicable standard of conduct set forth in Sections 1(a) and 1(b), Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Company, including financial statements,
or on information supplied to Indemnitee by the Company or the directors and
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company, the Board, any committee of the Board or any director,
or on information or records given or reports made to the Company, the Board,
any committee of the Board or any director by an independent certified public
accountant, an appraiser or other expert selected with reasonable care by the
Company, the Board, any committee of the Board or any director, provided that
the foregoing shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in Sections 1(a) and 1(b).
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Assumption of Defense.  In the event the Company shall be
obligated under Section 2(a) hereof to pay the expenses of any Proceeding
involving Indemnitee, the Company, if appropriate, shall be entitled to assume
the defense of such Proceeding, with counsel approved by Indemnitee (such
approval not to be unreasonably withheld), upon the delivery to Indemnitee of
written notice of its election to do so.  After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ his or
her counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B)  Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.  Under no
circumstance shall the Company settle any Proceeding (in whole or in part) if
such settlement would impose any expense, judgment, fine, penalty or limitation
on Indemnitee without Indemnitee’s prior written consent.  
 
3.           Additional Indemnification Rights; Nonexclusivity.
 
(a)           Additional Indemnification Rights.  Notwithstanding any other
provision of this Agreement, the Company hereby agrees to indemnify Indemnitee
against any expenses (including attorneys’ fees), judgments, fines, liabilities
and amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee or on his or her behalf in relation to or in
connection with Indemnitee acting as a director, officer, employee or agent of
the Company, or as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise at the
request of the Company, or by reason of any action alleged to have been taken or
omitted in such capacity, to the fullest extent permitted by DGCL and other
applicable laws, notwithstanding the fact that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Charter
or the Bylaws.  In the event of any change in DGCL or any applicable law which
narrows the right of a Delaware corporation to indemnify Indemnitee, such
changes, to the extent not otherwise required by such law to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
 
(b)           Nonexclusivity.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may otherwise be
entitled under the Charter, the Bylaws, any agreement, any vote of stockholders
or Disinterested Directors, DGCL or other applicable laws.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Partial Indemnification; Contribution in the Event of Joint
Liability.
 
(a)           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses (including attorneys’ fees), judgments, fines or amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) actually and reasonably
incurred by Indemnitee in connection with any Proceeding, but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled.
 
(b)           Contribution in the Event of Joint Liability.  Whether or not
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company, in respect of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee.  Further, the Company shall indemnify, hold
harmless and exonerate Indemnitee from any claims of contribution brought by
officers, directors or employees of the Company other than Indemnitee who is
jointly liable with Indemnitee.  If, for any reason, Indemnitee shall elect or
be required to pay all or any portion of any judgment or settlement in such
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall indemnify, hold harmless and
exonerate Indemnitee for such amount Indemnitee paid.  The Company shall not
enter into any settlement of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.
 
5.           Exclusions.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated to indemnify, hold harmless, exonerate or advance
expenses (including attorney’s fees) to Indemnitee pursuant to the terms of this
Agreement:
 
(a)           in connection with any claim made against Indemnitee for which
payment has actually been received by or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount actually received under any insurance policy, contract,
agreement, other indemnity provision or otherwise;
 
(b)           in connection with any claim made against Indemnitee for an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law; or
 
(c)           in connection with any Proceeding (or part thereof) initiated by
Indemnitee, unless the Proceeding (or part thereof) has been authorized in
advance by the Board (other than Proceedings initiated by Indemnitee to enforce
a right to indemnification or advancement of expenses).
 
 
6

--------------------------------------------------------------------------------

 
 
6.           Officer and Director Liability Insurance.  The Company shall
purchase and maintain a policy or policies of insurance with reputable insurance
companies on behalf of any person who is or was or has agreed to become a
director, officer, employee or agent of the Company, or is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, against any liability asserted against such person and incurred by
such person or on such person’s behalf in any such capacity, or arising out of
such person’s status as such (“D&O Insurance”), whether or not the Company would
have the power to indemnify him or her against such liability under this
Agreement.  If, at the time the Company receives notice from any source of a
Proceeding as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Company has D&O Insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
7.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to take or not take any act in
violation of any applicable law.  The Company shall not be in breach of this
Agreement if, pursuant to court order, it is prohibited from performing its
obligations hereunder.  The provisions of this Agreement shall be severable as
provided in this Section 7.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the fullest extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
and to the fullest extent permitted by DGCL and other applicable laws, and the
balance of this Agreement not so invalidated shall be enforceable in accordance
with its terms.
 
8.           Construction of Certain Phrases.  For purposes of this Agreement,
references to the “Company” shall include any constituent corporation (including
any constituent of a constituent) absorbed by purchase, consolidation, merger or
otherwise which, if its separate existence had continued, would have had power
and authority to indemnify its directors, officers, employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise at the
request of such constituent corporation, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
9.           Duration of Agreement.  This Agreement shall be deemed to be
effective as of the commencement date of Indemnitee’s service as a director,
officer, employee or agent of the Company, or as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise at the request of the Company, and shall continue thereafter so long
as Indemnitee may be subject to any possible Proceeding (including any rights of
appeal thereto and any Proceeding commenced by Indemnitee pursuant to
Section 1(d) of this Agreement) by reason of his or her service as a director,
officer, employee or agent of the Company, or as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise at the request of the Company, whether or not Indemnitee is acting in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which
together shall constitute one and the same Agreement.
 
11.           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
 
12.           Attorneys’ Fees. In the event that any action, suit or proceeding
is instituted by Indemnitee under this Agreement to enforce or interpret any of
the terms hereof, Indemnitee shall be entitled to be paid all court costs and
expenses (including attorneys’ fees), incurred by Indemnitee with respect to
such action, unless as a part of such action, suit or proceeding the court of
competent jurisdiction determines that each material assertion made by
Indemnitee as a basis for such action, suit or proceeding was not made in good
faith or was frivolous.  In the event of an action instituted by or in the name
of the Company under this Agreement or to enforce or interpret any of the terms
of this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses (including attorneys’ fees) incurred by Indemnitee in defense of such
action (including with respect to Indemnitee’s counterclaims and cross-claims
made in such action), unless as a part of such action the court of competent
jurisdiction determines that each material defense asserted by Indemnitee was
not made in good faith or was frivolous.
 
13.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third (3rd) business day after the date on which it is so
mailed:
 
(a)           If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Company.
 
(b)           If to the Company to:
 
Kraton Performance Polymers, Inc.
Legal Department
15710 John F. Kennedy Blvd.
Suite 300
Houston, TX 77032
 
14.           Consent to Jurisdiction; Remedies of Indemnitee.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of Delaware for all purposes in connection with any action, suit or
proceeding which arises out of or relates to this Agreement and agree that any
action, suit or proceeding instituted under this Agreement shall be brought only
in the state courts of the State of Delaware.  Any action, suit or proceeding
brought by Indemnitee against the Company as set forth in Section 2(c) to
determine whether Indemnitee is entitled to indemnification under this Agreement
shall be conducted in all respects as a de novo trial on the merits, and the
Company shall be precluded from asserting that the procedures and presumptions
of this Agreement are not valid, binding or enforceable and shall stipulate that
the Company is bound by all of the provisions of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
15.           Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware.
 
16.           Modification.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof; provided,
however, that notwithstanding any other provision of this Agreement, including,
without limitation, Section 5(a), nothing herein shall be deemed to amend,
modify or supersede the provisions of (i) that certain Letter Agreement dated as
of September 21, 2009 by and among J. P. Morgan Partners (BHCA), L.P. and the
Company (fka Polymer Holdings LLC) together with certain of its affiliated
entities as to “Advancement and Indemnification Rights” (the “BHCA Letter
Agreement”) and (ii) that certain Letter Agreement dated as of September 21,
2009 by and among TPG Capital, L.P. and the Company (fka Polymer Holdings LLC)
together with certain of its affiliated entities as to “Advancement and
Indemnification Rights” (the TPG Letter Agreement,” and together with the BHCA
Letter Agreement, the “Letter Agreements”), which Letter Agreements shall remain
in full force and effect.  All prior negotiations, agreements and understandings
between the parties with respect hereto are superseded hereby.  This Agreement
may not be modified or amended except by an instrument in writing signed by or
on behalf of the parties hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 

 
KRATON PERFORMANCE POLYMERS, INC.
 
By:
     
Name:
     
Title:
 



 
Agreed and accepted as of the date hereof:
 
INDEMNITEE
 
By:_________________________________


____________________________________
____________________________________
____________________________________
(address)


 
 
10

--------------------------------------------------------------------------------

 